ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_02_FR.txt. 73

OPINION INDIVIDUELLE DE M. AZEVEDO

I. — Je suis d’accord sur les conclusions auxquelles est arrivée
la Cour, et les observations qui suivent ont simplement pour objet
d'exprimer certains motifs que j'estime de mon devoir de joindre
à Vavis.

Tout d’abord, je me permets de rappeler une manière de voir
antérieure, étant convaincu qu’une modification radicale avait
été introduite par la Charte dans le domaine des avis consultatifs ;
j'ai pensé même à la revision de l’article 82 et à la suppression
de l'article 83 du Règlement de la Cour pour écarter toute
demande déguisée en avis.

Si la fonction de conseiller attribuée à une Cour de Justice peut
choquer des convictions enracinées, il y avait à mon avis quelque
chose de beaucoup plus bizarre: c'était le fertium genus, qui a
toujours troublé la nette application de la règle énoncée à l’ar-
ticle 14 du Pacte de 1919, comme on peut le constater en lisant
les travaux de tous ceux qui se sont occupés à fond du problème
(Bassett Moore, Hudson, De Visscher, Negulesco, Ténékidés,
Dauvergne, Beuve-Méry, Remlinger, etc.).

Les expressions « tout différend ou tout point » ont donné lieu
à cette anomalie de faire trancher un litige sans force de chose jugée
et quelquefois en dehors du consentement des parties intéressées ;
ainsi, le principe de la juridiction volontaire qui était à la base du
système risquait de disparaître à la suite d’un détournement bien
facile à entreprendre,

Pour éviter de telles conséquences, la Charte a substitué à ces
expressions tout simplement les termes « toute question juridique »
(en anglais il n’yavait pas de modification à introduire parce que le
mot question correspondait déja au francais point).

A mon avis, la curieuse notion qu’on a dû appeler l’« arbitrage
consultatif », ainsi que l’intervention de juges ad hoc en matière
d'avis, ont alors disparu. L'élément perturbateur étant ainsi écarté,
la fonction consultative de la Cour assumera un grand relief, et
celle-ci n’aura pas à trancher de conflits réels par une méthode
indirecte et étrange, sorte de travestissement de la voie conten-
tieuse. .

Grant Gilmore, tout en soulignant la réduction de compétence
opérée par la Charte, a remarqué que les cas décidés par l’ancienne
Cour, par la voie contentieuse, étant liés plus au moins au consente-
ment des parties, ont présenté en général une portée médiocre,
tandis que par la voie d’avis on a tranché des questions bien plus

20
74 OPINION INDIVIDUELLE DE M. AZEVEDO

intéressantes. (Yale Law Journal, August 1946. The interna-
tional Court of Justice, pp. 1053, 1054 et 1064.)

Le fait de poser a une Cour des questions théoriques peut paraitre
trés singulier, mais on ne doit pas oublier que la Cour internationale
de Justice présente un double caractère : elle est à la fois tribunal
et conseiller. Et il appartient bien 4 un organe consultatif de donner
une réponse i abstvacto en vue d’une éventuelle application à
plusieurs situations de fait: minima circumstantia facti magnam
diversitatem juris.

Certes, Manley Hudson a remarqué que la Cour permanente ne
s’est jamais départie des faits (The Permanent Court of International
justice, 1933, par. 470, pp. 495-496, et note 69), mais il reconnaît
aussi que, dans l’Avis n° 1, la question avait déjà été tranchée par
le Bureau international du Travail et que la demande d’avis avait
le seul but d’obtenir un criferium pour l’avenir (Hudson, op. cit.,
p. 497, C. P. J. 1, Série %, n° x, p. 14).

Il faut reconnaître que toute demande — en dehors d’une attitude
tout à fait artificielle et qu’on ne saurait présumer— est toujours
provoquée ou influencée par des faits, mais il est aussi possible
d'éliminer les éléments concrets afin de dégager un point dogmatique
isolé.

Dans le rapport primitif de Lapradelle, en 1920, la demande
abstraite était déjà prévue à propos de la distinction entre, d'un
côté, le « point », toujours circonscrit à une question de droit pur,
théorique, et, d’un autre côté, Le « différend », surgi sur la base d’un
confit actuellement né, concret.

Une telle distinction correspond donc à l’idée des fondateurs de
la Cour et elle était nettement tracée dans le projet présenté, en
1920, par le juriste brésilien Clovis Bevilacqua. C’est par tout cela
que la Cour permanente a pu affirmer :

« On ne voit pas pourquoi les États ne pourraient pas demander
à la Cour de donner une interprétation abstraite d’une conven-
tion ; il semble plutôt que c’est une des fonctions les plus impor-
tantes qu’elle peut remplir. » (C. P. J. I., Série A, n° 7, pp. 18-19;
Série B, n° 1, p. 24.)

Il est même préférable que la Cour ignore les différends qui ont
donné lieu à telle ou telle question ; elle ne serait pas amenée à
engager sa responsabilité en sortant de ses fonctions et, d'autre
part, elle laisserait un plus grand champ d'appréciation à l'organe
qui en devrait faire l'application sans froisser le prestige du tribunal.

2. — Je signale ainsi avec plaisir que le premier avis demandé
à la Cour offre un exemple parfait de la manière dont je voudrais

21
75 OPINION INDIVIDUELLE DE M. AZEVEDO

qu'ils fussent toujours posés. La Cour n’a pas eu même le souci
de rechercher « avant tout si la demande .... a trait ou non à une
question juridique actuellement pendante entre deux ou plusieurs
Etats », ainsi que l’exige l’article 82 de son Règlement.

Il est certain que l’un des considérants qui précèdent la résolu-
tion adoptée par l’Assemblée générale se réfère en termes précis à
ce qui s’est passé dans quelques séances du Conseil de Sécurité, mais
si les questions posées permettent une réponse complète, la Cour
n’est pas liée par de simples considérants.

D'autre part, même si la Cour voulait connaître les faits, elle ne
serait pas soumise à des limitations et pourrait se renseigner d’une
manière totale et non fragmentaire. Voilà pourquoi le Secrétaire
général ne s’est pas borné à envoyer à la Cour les trois procès-
verbaux invoqués, mais a transmis également une documentation
copieuse, dont s’est servi aussi le Secrétaire général adjoint chargé
du Département juridique, dans son exposé oral.

Ainsi, l'examen de ces documents, comme aussi celui d’autres
éléments dont nous avons pu prendre connaissance par simple
esprit d'investigation, convainc davantage en faveur d’une étude
purement spéculative des questions posées, de manière à permettre
à la Cour de donner, sans acception de personne ou d'État, un
avis dont les effets soient par conséquent applicables à tout Membre
de l'Organisation.

En effet, on peut constater, d’après toute l’histoire du Conseil
de Sécurité et de l’Assemblée générale, depuis deux ans que l’Organi-
sation des Nations unies est en fonction, que les mémes arguments,
ou presque, ont été employés et les mémes critiques reproduites
alternativement par les représentants de certains Etats se trouvant,
par les faits, dans des situations pareilles encore qu’opposées.

On pourrait méme rapprocher la discussion entamée au Conseil
de Sécurité à partir de la fin du mois d’août 1946 de celle qui s’est
déroulée devant le méme organe dés le mois de janvier 1946, ce
qui a permis, par exemple, à John Hazard de dégager l’idée des
échanges en matiére d’admission des Membres avant qu’elle ne se
posât clairement au sein de l’Organisation des Nations unies. (Yale
Law Journal, cit., p. 1031.)

3. — En restant fidèle à un critère objectif, on pourra entre-
prendre l’examen de tout problème juridique sans égard aux
éléments politiques qui peuvent s’y mêler en n'importe quelle
proportion.

L’exception sur la portée politique du cas est bien connue des
tribunaux nationaux à propos des affaires nées d’une action discré-
tionnaire des gouvernements, mais les Cours disposent toujours de
moyens sûrs pour rejeter le non liquet et pour agir dans la zone de
transition qui constitue la frontière entre le juridique et le politique
en tâchant de protéger les droits individuels.

22
76 OPINION INDIVIDUELLE DE M. AZEVEDO

Dans mon pays, un juriste éminent, qui a été aussi membre de
cette Cour, Ruy Barbosa, a épuisé l'examen du problème à la
lumière du droit comparé (Direito do Amazonas ao Acre, Rio de
Janeiro, 1910) ; il est particulièrement intéressant de voir dans ce
travail comment, par exempie, l’histoire de la Cour de Washington
a fourni à ce propos nombre de renseignements utiles dès le com-
mencement de la vie autonome du pays, à travers la guerre de
Sécession, jusqu'aux événements de 1937 qui ont trait à l’adoption
du New Deal par Franklin Roosevelt.

Les décisions connues sous le nom d’Jusular Cases ont provoqué
des appréciations d’une grande finesse : C. F. Randolph a dit, par
exemple : « des bruyantes questions politiques peuvent garder
cette nature en dehors de la Cour, mais devant celle-ci elles se
présentent comme de simples questions judiciaires ». (The Law
and Polices of Annexation, p. 105.)

Mais la possibilité d’une séparation des deux aspects est encore
admise dans d’autres pays, dont les systèmes juridiques sont très
différents de ceux adoptés en Amérique. On pourrait à cet égard
citer l’activité du Conseil d’État français, dont la jurisprudence
en matière du contentieux administratif touche à des domaines
toujours plus étendus.

En nous transportant dans le champ du droit international, nous
constatons d’abord que, en dehors des vœux et propos contenus
dans son Préambule, la Charte de l'Organisation des Nations unies
rappelle que l'ajustement ou le règlement des différends ou des
situations de caractère international susceptibles d'aboutir à une
rupture de la paix doit être réalisé par des moyens pacifiques,
conformément aux principes de la justice et du droit international
(article premier, par. I). |

La bonne foi, dans l’accomplissement des obligations assumées
aux termes de la Charte, est aussi signalée (article 2, par. 2), ainsi
que le devoir, pour le Conseil de Sécurité, d’agir conformément
aux buts et principes des Nations unies {article 24, par. 2).

Partant, on ne pourra nier que l’Organisation des Nations unies
ne repose « essentiellement sur des bases juridiques ; l’égalité souve-
raine des Etats est reguliérement limitée afin de favoriser l'harmonie
entre les peuples (C. P. J. I., Série B, n° 13, p. 22), et il faut recon-
naître que toutes les nations, grandes ou petites, ont dû admettre
des limitations à leur activité internationale.

Les actes le plus typiquement politiques, tels que la déclaration
de guerre, restent soumis à des mesures « abortives », ingénieuse-
ment reliées les unes aux autres ; d’un autre côté, le pouvoir de
conclure des traités est nettement réglé (article 103).

Dans ces conditions, les pouvoirs discrétionnaires qui sont accor-
dés expressément ou qui peuvent filtrer à travers la flexibilité de
nombreux téxtes, se heurtent toujours à des limitations et doivent,
en outre, être exercés en vue des buts prévus par cet ordre juridique.

23
77 OPINION INDIVIDUELLE DE M. AZEVEDO

C’est pourquoi l'examen juridique des questions peut être étendu
jusqu’à la frontière de l’action politique, quoique l’abolition totale
des cas son justiciables, comme le souhaitent de grands esprits,
n'ait pas encore pu se réaliser.

Dans l'affaire présente, la question juridique est nettement
dégagée, et la Cour peut la trancher sans se demander si des mobiles
politiques déguisés y sont ou non introduits, exactement comme
l’a fait l’ancienne Cour dans l’Avis n° 23 :

« La Cour .... est appelée à remplir une fonction judiciaire,
et .... il ne semble pas qu’il y ait lieu de discuter et d’appliquer
des principes politiques ou des théories sociales... » (Série B,

n° 13, p. 23.)

4. — En passant à l'examen du cas particulier et considérant
comme écartée la notion de l’universalité de l'O. N. U., idéal non
encore transformé en règle normative à l'égard de l'admission de
nouveaux Membres, il faut d’abord vérifier s’il y a, ou non, un droit
subjectif à être admis dans cette société internationale.

Pour justifier une réponse affirmative, on a même proposé l’appli-
cation de la notion d'obligation en faveur des tiers, adoptée non
seulement par divers traités, mais aussi par plusieurs autres groupe-
ments internationaux, comme celui de la propriété industrielle, ot
tout pays est libre de donner son adhésion, cette adhésion suffisant
pour qu’il commence a jouir des droits et 4 assumer des obligations.

Mais ici, il ne s’agit pas d’un acte unilatéral, mais d’un acte
nettement bilatéral, qui n’est parfait qu'une fois la demande
acceptée par les organes principaux de l’O. N. U.

Une telle demande ne présente d’abord un caractère obligatoire
qu'à l'égard du demandeur qui attend l'acceptation, et même si
celle-là est appuyée sur l’existence des qualités requises par la
Charte, le candidat ne peut pas être lui-même le juge de la confor-
mité et de la preuve de ces conditions par rapport à l’article 4. Cette
tâche appartient à l'Organisation, qui peut, ou non, accepter la
proposition en exerçant un jugement de valeur qu'il lui appartient
exclusivement de rendre.

Donc, il ne s’agit pas d’un droit, mais d’un simple intérêt, lequel
peut toutefois être ultérieurement transformé par ledit jugement.

Les conditions d'admission ont été fixées délibérément d’une
manière si large et.si souple qu’il en résulte une forte dose d’arbi-
traire dans les recommandations et les décisions y relatives.

I] serait difficile de considérer l’une quelconque des conditions
requises comme ayant un caractère purement objectif, susceptible
d'une appréciation algébrique ; et en dépit de la place attribuée au
mot « jugement », c’est précisément au sujet du caractère pacifique

24
78 OPINION INDIVIDUELLE DE M. AZEVEDO

d'un État qu’on a ouvert un large crédit aux vues politiques de
ceux qui doivent se prononcer.

Des mobiles de tout ordre qui peuvent rapprocher ou écarter et

les hommes et les pays s’infiltreront dans les interstices qui sont
restés ; tous les préjugés et méme les aversions physiques trouveront
le moyen d’influencer la décision soit par un acte de volonté, soit
même par l’action du subconscient ; chaque appréciation sera
psychologiquement déterminée par le critère qu’appliquera chaque
votant.
_ I serait vain d'exiger dans la pratique que les représentants des
Etats se comportassent exclusivement selon des préoccupations
de nature idéale et abstraite, puisque, au fond de toute organisation
sociale, il n’y a que des hommes dont les vertus et les défauts,
d'ordre individuel ou collectif, sont à peu près les mêmes.

La querelle philosophique des « universaux » n’a pas réussi, à
travers les siècles, à donner d’autre base aux groupements humains,
en dépit du perfectionnement des doctrines nominalistes, réalistes
ou conceptualistes sur la personnalité juridique ou sur l'organisme
institutionnel.

Bref, tous les éléments politiques interviendront pour déterminer
le jugement des organes de 0. N. U. à propos des qualifications
requises à l’article 4 de la Charte : ainsi, des objections développées
à propos de la protection des droits de l’homme, des attitudes des
pays pendant la dernière guerre, de l’étendue des relations diploma-
tiques, etc., peuvent en principe justifier un refus.

De la Conférence même de San-Francisco est parti l'exemple
lorsqu'elle a -approüvé par acclamation la proposition selon laquelle
les pays dont les gouvernements avaient été installés avec l’aide des
forces militaires des pays ayant lutté contre les Nations unies,
seraient considérés comme ne se conformant pas aux conditions
requises.

A propos des institutions démocratiques, on a évité aussi d’y faire
une référence directe, à peu près dans les termes adoptés dans la
Conférence de Téhéran de 1943 (Goodrich and Hambro, Charter of
the United Nations, p. 80), par crainte d’une intervention ou d’une
simple ingérence dans les affaires domestiques d’un pays ; mais le
rapport même, qui a fait état de telles appréhensions, n'a pas oublié
de souligner qu'il était possible, pour une appréciation de ce genre,
d'intervenir lors du jugement sur les qualifications exigées.
(U. N. C. I. O., Comité 1/2, doc. 1160, vol. VII, p. 316.)

5. — En revanche, il faut réconnaître qu’on a tout de même
limité Vexamen des candidatures, en déterminant les seules
exigences qu'un candidat était tenu à satisfaire ; c'était le minimum
considéré comme nécessaire pour prévenir l'arbitraire.

Donc, la formule adoptée diffère essentiellement de celle de la
Société des Nations, où l’on n’exigeait aucune qualité ni enquête

25
79 OPINION INDIVIDUELLE DE M. AZEVEDO

préalable sur le passé du candidat; on l’invitait simplement à
prendre un engagement pour l'avenir, en donnant (« pourvu que »)
des garanties effectives de son intention sincère d'observer ses
engagements internationaux. Un régime plus restrictif et moins
discrétionnaire convenait mieux à l’ordre juridique que le monde
était désireux de rétablir, dès la déclaration des Quatre Puissances
de Moscou, en 1943, après la Charte de l’Atlantique.

En examinant l'élément systématique, on trouvera encore
que les bâtisseurs de San-Francisco, pour élargir toute énumération
de clauses, ont jugé nécessaire d'établir, le cas échéant, une faculté
expresse ; ainsi, on a réservé des exceptions à propos des questions
importantes, soumises à la votation des deux tiers (Charte, article 18,
par. 3), des territoires entrant dans le régime de tutelle (article 77,
par. 2), de la participation à la Cour des États non Membres
(article 93, par. 2) et du jugement en dehors des sources de droit
(Statut, article 38, par. 2).

Mais l’article 4 ne comporte aucune exception aux conditions
nettement posées ; en ce qui concerne l’absence du mot « condi-
tion » dans le texte anglais, cela n’altère pas le régime, si on constate
qu'à maintes reprises le même mot, pris dans le même sens, corres-
pond en anglais tantôt à condition (Charte, article 93, et Statut,
article 4, par. 2 et 3, articles 18 et 35), tantôt à qualification (Statut,
articles 2 et 9).

L'examen de tous les documents permet encore de constater que
l'interprétation limitative a prévalu dans la pratique des organes
de l’O. N. U., où des griefs sont réciproquement soulevés par leurs
Membres à propos des exigences formulées en dehors du cadre
fixé par l’article 4. Mais on n’y a jamais affirmé qu'un pays
remplissant toutes les conditions légales pouvait néanmoins n'être
pas admis, faute d’autres qualités ; au contraire, on a toujours
déclaré que l’inexistence de certaines qualités empéchait de remplir
les conditions prescrites par un texte qu’on ne voulait pas enfreindre.

Et si je ne me trouvais pas devant une question abstraite et,
partant, si j'étais obligé de tenir compte des faits, je tiendrais pour
nullement prouvées des allégations qui pourraient être mises à la
base de la première question.

6. — Après avoir établi la fixité des conditions requises, on
pourrait encore demander si, tout en admettant la grande amplitude
du jeu des raisons politiques, il serait possible, eu égard aux consé-
quences de la doctrine de la relativité des droits déjà acceptée par
le droit international (C. P. J. [., Série A, nos 7, p. 30; et 24, p. 2,
et Série A/B, no 46, p. 167), d’admettre une espéce de censure

26
80 OPINION INDIVIDUELLE DE M. AZEVEDO

pour tous les cas où, lors de l'appréciation des qualités limitative-
ment énumérées, il y a eu détournement de pouvoir présentant
un caractère abusif ou du moins anormal.

Tout ordre juridique comporte des limitations et est fondé sur des
normes précises qui sont toujours prêtes à réapparaître comme
l’élément constant de la construction, aussitôt dépassé le champ
d'action des principes de caractère discrétionnaire, adoptés à titre
exceptionnel.

Une telle constatation a des racines très anciennes dans la vie
juridique, qui ont pu mitiger, à travers les siècles, l’adage qui suo
jure utitur neminem laedit.

Le concept de l'abus de droit est dès maintenant émancipé des
classiques notions du dol et de la faute ; au dernier stade du
problème, on peut mettre de côté toute recherche d'intention pour
examiner seulement l’aspect objectif, c’est-à-dire, en présumant que
le droit dont il s’agit doit être exercé conformément aux critères de
la normalité en vue du but social de la loi. (V. g. Code civil suisse,
art. 2 ; soviétique, art. I, et brésilien, art. 160.)

Même l'arbitraire souffre de restrictions. Il serait sans doute
difficile de fixer des bornes a priori, quoiqu'il soit bien facile de
formuler des exemples : pourrait-on considérer la Suisse comme un
pays non épris d’un idéal de paix? Le politique pourrait-il
chevaucher le juridique à ce point extrême ?

Dans un autre domaine, on pourrait aussi se demander, au cas
où la réserve de la Charte à l'égard des affaires dites domestiques
n’admettrait aucun contrôle, comment l'Organisation pourrait se
maintenir.

Mais ici il n’y aurait pas de motifs à rechercher, car la Cour se
trouve en présence d’un avis théorique ; en tout cas, ce serait une
tâche très difficile à remplir parce que les Membres votants ne sont
pas tenus d’avouer les motifs qui les ont déterminés.

Certes, s’ils préfèrent faire une motivation, toujours recomman-
dable, ce serait eux-mêmes qui permettraient un examen des limita-
tions en transformant un acte abstrait en un acte causal, comme
il arrive souvent en droit privé dans le domaine de certains titres
de crédit, de manière à ouvrir la possibilité d’une enquête sur l’exis-
tence et la vérité d’une cause quelconque. La falsa demonstratio
peut ainsi vicier l'acte juridique lorsqu'on le subordonne à un
certain motif.

Il est vrai qu’on a soutenu que la déclaration des motifs n’est pas
simplement un acte de courtoisie, mais l’accomplissement d’un
devoir pour que l’Assemblée puisse connaître les raisons d’une
recommandation tendant au refus. Mais, si la grande majorité des
Membres de l'O. N. U. soutient que la recommandation du Conseil
de Sécurité est une condition sine qua non pour l'admission d’un
Membre par l’Assemblée, il serait inutile pour celle-ci de vérifier les

27
81 OPINION INDIVIDUELLE DE M. AZEVEDO

raisons que le Conseil aurait eues pour ne pas présenter une proposi-
tion favorable.

7. — La demande d’avis ne s’est pas bornée à un point général ;
elle contient également une question particulière, à savoir, l’hypo-
thèse où un vote affirmatif serait subordonné à l'acceptation
simultanée d’autres États ; et une telle attitude a pu être alléguée
à plusieurs reprises, directement ou indirectement, d’une manière
claire ou déguisée.

Mais il ne s’agit pas d’un simple exemple ou corollaire, qui rendrait
superflue une réponse spéciale ; au contraire, la seconde question,
de par sa nature intrinsèque, n’est pas tout à fait comprise dans la
première, Il y aurait une transposition de plan, de l’individuel au
collectif, sans une base juridique lorsque l’arbitraire n’existerait
plus, en passant de l’examen des qualités inhérentes à un certain
candidat à des circonstances étrangères à ce candidat, et liées en
revanche aux intérêts de tiers.

Si l’on reconnaît qu’un Etat fait preuve de toutes les qualités
demandées, on pourrait même considérer qu’un refus équivaudrait
à violer, non seulement un simple intérêt, mais un droit déjà formé,
l'acceptation de l’État ayant, par un jugement achevé, été reconnue
comme pleinement fondée.

Les raisons les plus respectables, comme celle qui est fondée sur
la validité d’un engagement international préalable, même si cet
engagement obligeait tous les Membres de l’O. N. U., ne sauraient
en aucun cas justifier un tel abandon de la règle juridique par une
espèce de rétorsion. Juridiquement, il serait aussi anormal de refuser
l'admission pour éviter une injustice contre des tiers ou pour parer
à une action tenue pour arbitraire que d’exiger des compensations
de la part d’un candidat.

8. — Après avoir circonscrit la question dans ses véritables
limites, un juge aura rempli son devoir en donnant une réponse
juridique, indépendamment des faits et sans se prononcer sur
l'attitude adoptée par l’un ou l’autre État (C. P. J. I., Série B,
n° 13, p. 24).

En agissant de la sorte, il ne troublera pas l’activité politique
des organes responsables du maintien de la paix, car des éléments
fondés sur l'opportunité, manifestes ou cachés, pourront toujours
entrer en ligne de compte à l’occasion d’un usage raisonnable des
larges possibilités ouvertes par l’article 4 de la Charte. Le respect
du droit ne peut jamais constituer une cause perturbatrice de
l'harmonie internationale, ni bouleverser la vie de n’importe quelle
société.

(Signé) PHILADELPHO AZEVEDO.

 

28
